Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 23, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  138952 & (59)                                                                                         Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  MYRIAM VELEZ,                                                                                             Brian K. Zahra,
           Plaintiff-Appellee/                                                                                         Justices
           Cross-Appellant,
  v                                                                  SC: 138952
                                                                     COA: 281136
                                                                     Wayne CC: 04-402161-NH
  MARTIN TUMA, M.D.,
           Defendant-Appellant/
           Cross-Appellee.

  _________________________________________/

         On order of the Court, on the Court’s own motion, the plaintiff’s application for
  leave to appeal as cross-appellant is reconsidered, and it is GRANTED. The parties are
  invited to file supplemental briefs limited to the issue raised in that cross-application, and
  whether Markley v Oak Health Care, 255 Mich App 245, 250 (2003), correctly decided
  that the common law setoff rule applies in medical malpractice actions where joint and
  several liability is imposed. The plaintiff’s brief shall be filed no later than April 13,
  2012, and the defendant’s brief shall be filed no later than May 4, 2012.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 23, 2012                      _________________________________________
          t0320                                                                 Clerk